PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/256,087
Filing Date: 2 Sep 2016
Appellant(s): Kokic et al.



__________________
Kokic et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/13/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(1) The prior art rejections presented in the final rejection mailed on 5/13/21, specifically, “Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosentino (US 20080294024); Wessel (US 20030050537); OR Javitt (US 20130116526)” are maintained. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The double patenting rejections presented in the final rejection mailed on 5/13/21, specifically, “Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,436,924” are withdrawn. 



                                       
Claim Interpretation
The limitation: “reorder threshold” as disclosed is based on the number or the quantity of the test strip used or will be used (for instance, a prediction based on the rate of use) along with the information regarding the number of initial number of test strips in the package. Thus the limitation was interpreted to mean a predetermined number of strips left in the package. 
In view of the specification, the limitation: “a quantity of test strips in the package” was interpreted to mean an initial number of test strips in a new package. Unless the “determination” in the generate step is based on information, i.e. the indicia on the package representing an initial number of test strips; and tracked information related to the quantity of the test strip used (rate of use; or number of test strip used: e.g. Fig 3; [0016] and etc.), the disclosed reordering is not possible. Also see the prosecution history for the parent application.  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosentino (US 20080294024); Wessel (US 20030050537); OR Javitt (US 20130116526). 
Regarding claims 13-20, Cosentino ([0279]); Wessel ([0074]); and Javitt (e.g. [0034]; [0040]; [0070]; [0091] and [0095]) all individually disclose test strip based medical devices in which computers of the medical devices track the number of test strips used to determine when to order additional test strips (Wessel additionally teaches frequency-of-use data). 
The examiner respectfully submits that “frequency-of-use data” can be considered patient health information received from the device. The frequency-of-use clearly indicates information on one’s health. The examiner respectfully asserts that adjusting a reorder threshold, i.e. at what point the order should be placed meaning how low the remaining test strips should be left or remaining on patient’s end, is inherently or at least obviously disclosed by Cosentino; Wessel; and Javitt. 
** It is obvious that in response to a change in frequency-of-use; or simply in response to receiving the frequency-of-use data, the device should indicate that how soon the order should be placed. 
A reorder threshold being dependent on patient’s health information, i.e. how often the test strips are being used by the patient, is inherent or at least obvious. For instance, a number of pills prescribed by the patient’s doctor (i.e. an initial threshold); and/or how often and how many of the pills are used by the patient, inherently depends on the health of the patients. The initial threshold would inherently have to be changed depending on the health of the patients. 
A number of the test strips needed for performing self-health check by a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health. 
Adjusting a reorder threshold as the test strips in the package are being used in response to an analyte meter device sensing a change in frequency of test strip usage is obvious because the patient simply would need more test strips if the patient uses the test strips more frequently, and vice versa.  
Wessel further teaches for instance:
[0074] Additionally, according to these aspects of the invention, frequency-of-use data can be communicated automatically to a health care provider, medical device company or other entity to report how many glucose test strips or other consumable product is being used, so that additional strips or product can be sent to the patient or other entity without an order being placed in the traditional sense, or a reminder can be sent to e.g. the patient to initiate an order. 
[0078] According to embodiments of the invention, a greater reward value is provided when results of medical tests are maintained within certain thresholds or are close to an optimum level. Greater reward value also can be provided if medical tests are conducted according to a predetermined or other schedule or with a predetermined frequency. Comparative look-up table access for reward distribution occurs at step 480. A game or other application begins at step 485, and the game or other application is completed at step 490.
Cosentino further teaches for instance:
[0279] The device can be recharged through a plug-in, or in a cradle. In one configuration, the memory 3106 is used to monitor the number of tests which have been taken. When a certain number of tests have been performed, the display can be used to indicate that the user is low on supplies (i.e., test strips). In other words, the memory can be used to maintain a counter such that additional test strips can be ordered before the user has exhausted their supply. The user can be asked whether an order for additional test strips should be placed, or the order can be placed automatically. This information can be provided prior to the actual exhaustion of the test strips using a predictive technique based upon the total number of tests performed by the user per day. If the meter includes an audio output 3120, this can be used to locate the meter 3002 if it has been misplaced. For example, a signal can be sent to the meter 3002 to cause the audio output to active thereby allowing the operator to locate the misplaced meter by following the sound. 
Javitt further teaches for instance:
[0034] In another example, networked computer 112 tracks the number of glucose test strips used by the patient (based on, for example, the number of blood-glucose measurements uploaded from device 104 to networked computer 112) and, when the number of test strips remaining is low (e.g., determined, for example, by comparing the number of measurements to a threshold value), transmits a low-supply message to blood glucose monitoring device 104, thereby alerting the patient to order more test strips. In addition, the patient may use blood glucose monitoring device 104 to transmit a response to the one or more messages back to networked computer 112. The response may include, for example, an order for more test strips. Test strip usage tracking and replacement strip ordering is discussed in more detail below. 
[0040] In another example, the user interface may be utilized by the patient to facilitate the ordering of more test strips upon receiving a message alerting the patient to order more. 
[0070] The messages may include any type of message including messages alerting the patient to order more test strips. 
[0091] The one or more messages may include any of the message types previously described including a low-supply message alerting the user to purchase more test strips. The low-supply alert may include an offer to purchase strips. Further, a user/patient may place an order by responding to the low-supply message via device 104. Networked computer may be configured to receive the order and to initiate a business process that will result in fulfillment of the order, including shipping the ordered test strips to the user/patient associated with the particular device 104 from which the order was placed. In addition to ordering test strips, the networked computer may send a message to device 104 that includes an offer to order related supplies for use with the particular device. Still further, the user may be prompted or provided with an offer to order other merchandise related to his/her needs but not necessarily related to any medical condition. 
[0095] In another example, a script may be executed to track the number of test strips remaining associated with the blood glucose monitoring device. If the number of test strips is below a certain threshold, a low supply message is produced alerting the patient associated with the blood glucose monitoring device that they are running low on supplies. As discussed above, the networked computer may transmit an offer to order more test strips (or other merchandise), if the number of test strips is below a certain threshold. It should be understood that after all scripts have been executed, a message may not necessarily be produced and returned to the transmitting device 104.
The examiner respectfully submits that arbitrarily deciding what remaining number of test strips is considered scarce/low is obvious, since such determination only requires ordinary skill in the art. The tracked information is shared over the network and the order is placed over the network (via server computer). 
Cosentino; Wessel; or Javitt does not explicitly disclose that the medical device and the communication trans/receivers are provided separately, or the communication trans/receivers are provided separately on another electronic device. 
The examiner respectfully asserts that it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the medical device and the communication trans/receivers separately, or provide the communication trans/receivers separately on another electronic device, since separating parts that were once integral involves only routine skill in the art. 
The examiner respectfully submits that such modification will not compromise the tracking and ordering process disclosed by the prior art. 
Cosentino; Wessel; or Javitt does not disclose that the initial number of test strips are provided on an exterior surface of the package. 
However, in all of Cosentino; Wessel; and Javitt processes, knowing the initial number of test strip is critical in determine the shortage of the test strip. The examiner respectfully submits that providing such information is inherently disclosed by the prior art; or at least obvious over the prior art. In all of Cosentino; Wessel; and Javitt processes, the initial number of test strip is a parameter necessary for the disclosed process to work.  Additionally, the examiner respectfully asserts that providing such information on a packaging material obvious. Providing information such as number of content on packaging was well known in the art. As with date or place of manufacturing, number of content is information generally provided with any type of items. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. 
** The reorder threshold being dependent on patient’s health information is inherent or at least obvious. For instance, a number of pills a patient is prescribed by the patient’s doctor inherently depends on the health of the patients. A number of the test strips needed for a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health. 
As to claims 15 and 20, the examiner repeats the same rationale. A rate of usage is determined by how many tests the patient needs to perform to sustain his/her good health; and/or to monitor his/her health. It is inherent or at least obvious that reorder need to be more frequently if the test strips are used more frequently. Cosentino; Wessel; and Javitt, all teach monitoring how frequent the strips are being used, i.e. rates of strip usage. As to claim 20, the examine respectfully submits that determining a period of time, before the predicted time, sufficient to allow additional test strips to be delivered before all the test strips have been used is obvious. The instant invention and the prior art are related to supplying medical devices or components of a health monitoring device to patients, and not related to an entertainment magazine subscription. By default, these people need to monitor their health. Otherwise their heath will not be monitored and consequently their health may be compromised. It is obvious that such device needs to be delivered before patients are unable to monitor their health. 
As to claim 17 regarding the camera, Cosentino ([0059: digital camera]; [0085]; [0150]; and etc.); Wessel ([0042]; [0053]; and etc); and Javitt (e.g. [0038]; and [0042]) individually teaches providing scanable information (such as bar code) related to calibration data; patient data; and etc on test strips or on a cartridge for the test strip. In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide the number of item information as scanable codes, for the purpose of eliminating manual inputting of the data into the device as taught in the prior art.  The camera is for scanning information. The camera limitation does not say that the claimed device takes photographs of the indicia. 

(2) Response to Argument
Appellant’s arguments in the appeal brief filed on 10/12/21 have been fully considered. 
Appellant's arguments have been fully considered but are not persuasive. 
In response to pages 5-11 of the brief, regarding the prior art rejection, the examiner maintains his previous position. 
In response to page 5 of the brief, regarding the comment: “None of Cosentino, Wessel, or Javitt discloses or suggests at least the above-recited features of independent claim 13.”
The examiner respectfully submits that regarding all claims 13-20, Cosentino ([0279]); Wessel ([0074]); and Javitt (e.g. [0034]; [0040]; [0070]; [0091] and [0095]), all individually disclose test strip based medical devices in which computers of the medical devices track the number of test strips used to determine when to order additional test strips (Wessel additionally teaches frequency-of-use data). 
The examiner respectfully submits that “frequency-of-use data” can be considered patient health information received from the device. The frequency-of-use clearly indicates information on one’s health. The examiner respectfully asserts that adjusting a reorder threshold, i.e. at what point the order should be placed meaning how low the remaining test strips should be left or remaining on patient’s end, is inherently or at least obviously disclosed by Cosentino; Wessel; and Javitt. 
** It is obvious that in response to a change in frequency-of-use; or simply in response to receiving the frequency-of-use data, the device should indicate that how soon the order should be placed. 
A reorder threshold being dependent on patient’s health information, i.e. how often the test strips are being used by the patient, is inherent or at least obvious. For instance, a number of pills prescribed by the patient’s doctor (i.e. an initial threshold); and/or how often and how many of the pills are used by the patient, inherently depends on the health of the patients. The initial threshold would inherently have to be changed depending on the health of the patients. 
A number of the test strips needed for performing self-health check by a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health. 
Adjusting a reorder threshold as the test strips in the package are being used in response to an analyte meter device sensing a change in frequency of test strip usage is obvious because the patient simply would need more test strips if the patient uses the test strips more frequently, and vice versa.  
In response to pages 5-8 of the brief regarding appellant’s characterization of prior art, the examiner respectfully submits that the prior art further teaches: 
Cosentino teaches for instance:
[0279] The device can be recharged through a plug-in, or in a cradle. In one configuration, the memory 3106 is used to monitor the number of tests which have been taken. When a certain number of tests have been performed, the display can be used to indicate that the user is low on supplies (i.e., test strips). In other words, the memory can be used to maintain a counter such that additional test strips can be ordered before the user has exhausted their supply. The user can be asked whether an order for additional test strips should be placed, or the order can be placed automatically. This information can be provided prior to the actual exhaustion of the test strips using a predictive technique based upon the total number of tests performed by the user per day. If the meter includes an audio output 3120, this can be used to locate the meter 3002 if it has been misplaced. For example, a signal can be sent to the meter 3002 to cause the audio output to active thereby allowing the operator to locate the misplaced meter by following the sound. 
In response to appellant’s argument regarding Cosentino not explicitly stating details on “low on supplies,” the examiner respectfully disagrees. Unless an initial number of test strips are known; and tracked information related to a quantity of the test strip used is known (rate of use; or number of test strip used), the prior art disclosed reordering based on “low on supplies” information is not possible. 
In response to appellant’s argument regarding: “Wessel merely discloses that “frequency-of-data can be… “
Wessel teaches for instance:
[0074] Additionally, according to these aspects of the invention, frequency-of-use data can be communicated automatically to a health care provider, medical device company or other entity to report how many glucose test strips or other consumable product is being used, so that additional strips or product can be sent to the patient or other entity without an order being placed in the traditional sense, or a reminder can be sent to e.g. the patient to initiate an order. 
[0078] According to embodiments of the invention, a greater reward value is provided when results of medical tests are maintained within certain thresholds or are close to an optimum level. Greater reward value also can be provided if medical tests are conducted according to a predetermined or other schedule or with a predetermined frequency. Comparative look-up table access for reward distribution occurs at step 480. A game or other application begins at step 485, and the game or other application is completed at step 490.
The examiner respectfully submits that “frequency-of-use data” can be considered patient health information received from the device. The frequency-of-use clearly indicates information on one’s health. The examiner respectfully asserts that adjusting a reorder threshold, i.e. at what point the order should be placed meaning how low the remaining test strips should be left or remaining on patient’s end, is inherently or at least obviously disclosed by Cosentino; Wessel; and Javitt. It is obvious that in response to a change in frequency-of-use; or simply in response to receiving the frequency-of-use data, the device should indicate that how soon the order should be placed. The reorder threshold being dependent on patient’s health information is inherent or at least obvious. For instance, a number of pills a patient is prescribed by the patient’s doctor inherently depends on the health of the patients. A number of the test strips needed for a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health.
In response to appellant’s argument regarding Javitt not disclosing computer performed process steps, Javitt teaches for instance:
[0034] In another example, networked computer 112 tracks the number of glucose test strips used by the patient (based on, for example, the number of blood-glucose measurements uploaded from device 104 to networked computer 112) and, when the number of test strips remaining is low (e.g., determined, for example, by comparing the number of measurements to a threshold value), transmits a low-supply message to blood glucose monitoring device 104, thereby alerting the patient to order more test strips. In addition, the patient may use blood glucose monitoring device 104 to transmit a response to the one or more messages back to networked computer 112. The response may include, for example, an order for more test strips. Test strip usage tracking and replacement strip ordering is discussed in more detail below. 
[0040] In another example, the user interface may be utilized by the patient to facilitate the ordering of more test strips upon receiving a message alerting the patient to order more. 
[0070] The messages may include any type of message including messages alerting the patient to order more test strips. 
[0091] The one or more messages may include any of the message types previously described including a low-supply message alerting the user to purchase more test strips. The low-supply alert may include an offer to purchase strips. Further, a user/patient may place an order by responding to the low-supply message via device 104. Networked computer may be configured to receive the order and to initiate a business process that will result in fulfillment of the order, including shipping the ordered test strips to the user/patient associated with the particular device 104 from which the order was placed. In addition to ordering test strips, the networked computer may send a message to device 104 that includes an offer to order related supplies for use with the particular device. Still further, the user may be prompted or provided with an offer to order other merchandise related to his/her needs but not necessarily related to any medical condition. 
[0095] In another example, a script may be executed to track the number of test strips remaining associated with the blood glucose monitoring device. If the number of test strips is below a certain threshold, a low supply message is produced alerting the patient associated with the blood glucose monitoring device that they are running low on supplies. As discussed above, the networked computer may transmit an offer to order more test strips (or other merchandise), if the number of test strips is below a certain threshold. It should be understood that after all scripts have been executed, a message may not necessarily be produced and returned to the transmitting device 104.
In view of above considerations, the examiner respectfully submits that arbitrarily deciding what remaining number of test strips is considered scarce/low is obvious, since such determination only requires ordinary skill in the art. The tracked information is shared over the network and the order is placed over the network (via server computer). 
Cosentino; Wessel; or Javitt does not explicitly disclose that the medical device and the communication trans/receivers are provided separately, or the communication trans/receivers are provided separately on another electronic device. 
The examiner respectfully asserts that it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the medical device and the communication trans/receivers separately, or provide the communication trans/receivers separately on another electronic device, since separating parts that were once integral involves only routine skill in the art. 
The examiner respectfully submits that such modification will not compromise the tracking and ordering process disclosed by the prior art. 
Cosentino; Wessel; or Javitt does not disclose that the initial number of test strips are provided on an exterior surface of the package. 
However, in all of Cosentino; Wessel; and Javitt processes, knowing the initial number of test strip is critical in determine the shortage of the test strip. The examiner respectfully submits that providing such information is inherently disclosed by the prior art; or at least obvious over the prior art. In all of Cosentino; Wessel; and Javitt processes, the initial number of test strip is a parameter necessary for the disclosed process to work.  Additionally, the examiner respectfully asserts that providing such information on a packaging material obvious. Providing information such as number of content on packaging was well known in the art. As with date or place of manufacturing, number of content is information generally provided with any type of items. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. 
**The reorder threshold being dependent on patient’s health information is inherent or at least obvious. For instance, a number of pills a patient is prescribed by the patient’s doctor inherently depends on the health of the patients. A number of the test strips needed for a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health. 
In response to page 9 of the brief: “The Examiner contends that all of Appellant’s features not disclosed or suggested in Cosentino, Wessel, and Javitt are obvious and/or inherent. Appellant respectfully submits that those contentions are merely conclusory statements likely based on impermissible hindsight (i.e., using Appellant’s disclosure to pick and choose certain features and then contending they are obvious), particularly in view of reasonable alternatives for implementing the broadly described features of Cosentino, Wessel, and Javitt…”
In fact, the examiner’s groups of rejections are each based on a single prior art reference. However the examiner did articulate: a finding that the prior art contained a “base” device upon which the claimed invention may be an improvement; a finding that the prior art contained a comparable device (in fact the prior art device is fundamentally the same device) that was improved in the same way as the claimed invention; and a finding that one of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The examiner respectfully asserts that the rejections are not based on mere conclusory statements. 
Rationale for obviousness rejections may be implicitly contained in the prior art. Rationale may also come from knowledge available to those of ordinary skill in the art.
“Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR).
See also DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) wherein the CAFC stated:
“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the "improvement" is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical -we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”
The examiner respectfully submits that the examiner did not solely rely on a hindsight analysis. 
As to claims 15 and 20, the examiner repeats the same rationale. A rate of usage is determined by how many tests the patient needs to perform to sustain his/her good health; and/or to monitor his/her health. It is inherent or at least obvious that reorder need to be more frequently if the test strips are used more frequently. Cosentino; Wessel; and Javitt, all teach monitoring how frequent the strips are being used, i.e. rates of strip usage. As to claim 20, the examine respectfully submits that determining a period of time, before the predicted time, sufficient to allow additional test strips to be delivered before all the test strips have been used is obvious. The instant invention and the prior art are related to supplying medical devices or components of a health monitoring device to patients, and not related to an entertainment magazine subscription. By default, these people need to monitor their health. Otherwise their heath will not be monitored and consequently their health may be compromised. It is obvious that such device needs to be delivered before patients are unable to monitor their health. 
As to claim 17 regarding the camera, Cosentino ([0059: digital camera]; [0085]; [0150]; and etc.); Wessel ([0042]; [0053]; and etc); and Javitt (e.g. [0038]; and [0042]) individually teaches providing scanable information (such as bar code) related to calibration data; patient data; and etc on test strips or on a cartridge for the test strip. In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide the number of item information as scanable codes, for the purpose of eliminating manual inputting of the data into the device as taught in the prior art.  The camera is for scanning information. The camera limitation does not say that the claimed device takes photographs of the indicia. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHOGO SASAKI/
Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
1/24/22
Conferees:
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798   
                                                                                                                                                                                                     /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.